Citation Nr: 1814780	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-55 863	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2015 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs), which, in relevant part, denied the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has PTSD conforming to the DSM-5 as a result of a confirmed stressor during his active service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-5) (where certification was after August 4, 2014; otherwise the prior DSM-IV may be used if before); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a).  This claim was certified to the Board in January 2017.

The Veteran has asserted that he has PTSD as a result of multiple in-service stressors that he experienced as a result of his service aboard the carrier USS Midway.  Notably, the record establishes that he has a PTSD diagnosis supported by one stressor in particular, where an arresting cable snapped as a jet was landing on the carrier, causing the cable to whip back and hit a fellow service member, severing both of his legs, and then landing just a few feet away from the Veteran.  The Veteran's reported experience aboard the carrier flight deck is consistent with his noted job specialty as an aircraft mechanic, as indicated on his DD Form 214. 

While the AOJ was not able to verify the Veteran's reported stressor through review of deck logs and command history of the USS Midway, the Veteran has submitted a written account of the incident that was recorded by a fellow former service member, J. N., under the name of "Midway Memories" compilation as part of a USS Midway Reunion Group.  Mr. N. recorded the details of the event as they happened in 1962 aboard the deck of the Veteran's carrier.  The Board accepts this evidence as credible supporting evidence of the Veteran's reported stressor.  The regulation requires that there be credible supporting evidence that the claimed stressor occurred; it does not specify the type of evidence required to provide such support.  38 C.F.R. § 3.304(f).

The record additionally contains multiple medical reports diagnosing the Veteran's PTSD.  Psychological assessments dated in February 2011 and March 2011, conducted by R. B., M.A., L.M.F.T., provide a detailed account of the Veteran's PTSD diagnosis.  The reports have particularly noted the Veteran's reported stressor of witnessing the fellow service member have his legs severed by the arresting cable, and his multiple other incidents of reportedly being hit by jet blasts, and his reported increased anxiety from working in the dangerous environment.  The clinician concluded that the Veteran met the DSM-IV criteria for PTSD, and they describe his stressors in terms of meeting the diagnostic criteria, and the resultant symptomatology.   

In addition, VA treatment records also confirm the Veteran's PTSD diagnosis.  In particular, a May 2013VA psychologist report also detailed the Veteran's reported stressor of witnessing the fellow service member whose legs were severed by a broken arresting cable, and described his resultant symptoms pertaining to the stressor, including re-experiencing the event in dreams, his persistent avoidance of reminders of the event, persistent symptoms of increased arousal, in the form of difficulty sleeping, and his irritability and outbursts of anger.  The psychologist additionally noted that the symptoms had lasted more than one month.  

While the evidence of record does not specifically state that the Veteran's PTSD diagnosis in accordance with the DSM-5 criteria, the Board notes that the diagnoses of record, including especially the May 2013 VA psychologist's report, have described the Veteran's PTSD symptoms consistent with the diagnostic criteria in the DSM-5.  Moreover, as noted on VA's website, PTSD: National Center for PTSD, overall, the symptoms of PTSD are generally comparable between the DSM-5 and the DSM-IV.  See PTSD: National Center for PTSD, PTSD and DSM-5, https://www.ptsd.va.gov/professional/PTSD-overview/dsm5_criteria_ptsd.asp.  Thus, affording the Veteran the benefit of the doubt, the Board finds that his PTSD diagnosis conforms to the requirements of the DSM-5.

The evidence is thus at least evenly balanced as to whether the Veteran has a PTSD diagnosis in accordance with the DSM-5, as a result of a confirmed in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant the claim of entitlement to service connection for PTSD, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is harmless.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


